Name: Council Decision 2008/877/CFSP of 24Ã October 2008 concerning the conclusion of the Agreement between the European Union and Georgia on the status of the European Union Monitoring Mission in Georgia
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  research and intellectual property
 Date Published: 2008-11-21

 21.11.2008 EN Official Journal of the European Union L 310/30 COUNCIL DECISION 2008/877/CFSP of 24 October 2008 concerning the conclusion of the Agreement between the European Union and Georgia on the status of the European Union Monitoring Mission in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 15 September 2008, the Council adopted Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia (EUMM Georgia) (1). (2) An agreement on the status of the EUMM Georgia has been negotiated between the European Union and Georgia. (3) The Agreement should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and Georgia on the Status of the European Union Monitoring Mission in Georgia is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union (2). Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 24 October 2008. For the Council The President M. ALLIOT-MARIE (1) OJ L 248, 17.9.2008, p. 26. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.